 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
10 ST. JUDE HERITAGE MEDICAL                      CASE NO.: 8:17-cv-00647 JVS (JDE)
   GROUP, Administrator of the St. Jude
11 Heritage Group Cash Balance Pension Plan
12               Plaintiff,                       ORDER GRANTING STIPULATED
                                                  PROTECTIVE ORDER
13         v.
14 INTEGRATED WEALTH
   MANAGEMENT, INC., a California
15 Corporation, ANTHONY PISANO, as
   Successor Trustee of the Living Trust and
16 Executor of the Estate of James M. Casey,
   TEAM JUPITER, LLC, a Delaware Limited
17 Liability Company and DOES 1 through 10,
   inclusive,
18
                Defendants.
19
20
21         Having considered the Parties’ Stipulated Protective Order and for good cause
22 shown therein, IT IS HEREBY ORDERED THAT the Stipulated Protective Order (Dkt.
23 84) is entered as an Order of the Court.
24
25 DATED: July 11, 2019
26                                        _________________________________
                                          JOHN D. EARLY
27
                                          United States Magistrate Judge
28
